DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-10 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 5, 9 and 10. The closest found prior art are Laroche et al (US 20180189982 A1) and Lukac et al (US 20160086353 A1). 

Laroche discloses method of encoding into a bitstream a three dimensional model made of vertices (points) obtained by scanning vertices within 3D model ([0018-0019]) . Laroche discloses a 3D mesh model is a representation of a tri-dimensional object or scene ([0199]). Laroche discloses 3D compression algorithms compress connectivity data and geometry data separately, the coding order of geometry data is determined by the underlying connectivity coding ([0204]). Laroche discloses encoding and/or decoding of the property data, including one or more attributes ([0217]) Laroche discloses attribute include colour attribute a colour value can be set at vertex/point level, meaning that the 3D object contains an RGB or the like colour value(s) for each vertex or point ([0220]). 

Lukac discloses compression of 3D geometric meshes and point cloud data including voxelization of 3D points from 3D mesh vertices or point cloud data ([0023]). Lukac discloses receive the input dataset as a 3D mesh or a point could. 3D meshes and point clouds can consist of millions of 3D points that are denoted with spatial {x, y, z} coordinates ([0029]). Lukac discloses apply binary entropy coding over the resulting compressed chain code, in order to achieve higher compression rates ([0046]). 

Neither Laroche nor Lukac, alone or in combination, teach the claim limitation of generating a conversion code using a corresponding look-up table and the bitmap when a total number of three-dimensional points included in the unit space is less than or equal to a predetermined threshold value; and generating encoded data including duplicated point information indicating the total number of the three-dimensional points included in the unit space, and conversion code information indicating the conversion code. Laroche teaches encoding three dimensional model including color attributes, but is silent to total number of three-dimensional points included in the unit space is less than or equal to a predetermined threshold value and duplicated point information indicating the total number of the three-dimensional points. Similarly Lukac is silent to above claim limitations. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 5, 9 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619